Citation Nr: 1640675	
Decision Date: 10/14/16    Archive Date: 10/27/16

DOCKET NO.  10-40 478A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to a total disability rating based upon individual unemployability due to service-connected disabilities (TDIU).


ATTORNEY FOR THE BOARD

James A. DeFrank, Counsel


INTRODUCTION

The Veteran had active military service from October 1986 to April 2008.

This matter is before the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.

In June 2014, the Board remanded this issue for additional development.


FINDING OF FACT

The Veteran's service-connected disabilities are not shown by the competent medical evidence of record to result in an inability to obtain or maintain substantially gainful employment.


CONCLUSION OF LAW

The criteria for TDIU have not been met.  38 U.S.C.A. §§ 1155, 5102, 5103, 5103A, 5107 (West 2015); 38 C.F.R. §§ 3.340, 3.341, 4.3, 4.16, 4.18, 4.19, 4.25 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

VA's duties to notify and assist claimants in substantiating a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014) and 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).

The RO provided notice to the Veteran in a February 2016 letter that explained what information and evidence was needed to substantiate a claim for a TDIU, as well as what information and evidence must be submitted by the Veteran, and what information and evidence would be obtained by VA.  The letter also provided the Veteran with information pertaining to the assignment of disability ratings and effective dates, as well as the type of evidence that impacts those determinations, consistent with Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

VA has also fulfilled its duty to assist in obtaining the identified and available evidence needed to substantiate the claim adjudicated in this decision.  The RO has either obtained, or made sufficient efforts to obtain, records corresponding to all treatment for the claimed disorders described by the Veteran.  Additionally, the Veteran was afforded VA examinations in May 2008 and April 2013.  The reports of the May 2008 and April 2013 VA examinations reflect that the examiners reviewed the Veteran's past medical history, recorded his current complaints, conducted appropriate evaluations of the Veteran, and rendered an appropriate diagnosis and opinion consistent with the remainder of the evidence of record.  Thus, the Board finds that the May 2008 and April 2013VA examination reports are adequate for purposes of rendering a decision in the instant appeal.  See 38 C.F.R. § 4.2 (2015); see also Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion has been met.  38 C.F.R. § 3.159(c) (4) (2015); Barr, 21 Vet. App. at 312.

Per the June 2014 Board remand instructions, the Veteran's claim was adjudicated and he then was issued a supplemental statement of the case for the issue of entitlement to a TDIU.  In light of the above, the Board finds that the RO substantially complied with the June 2014 remand directives, to the extent possible, and no further action in this regard is warranted.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998) where Board's remand instructions were substantially complied with).

Also of record and considered in connection with the appeal are the various written statements provided by the Veteran and by the Veteran's representative on his behalf.  

The Board additionally observes that all appropriate due process concerns have been satisfied.  See 38 C.F.R. § 3.103 (2015).  

Overall, there is no evidence of any VA error in notifying or assisting the Veteran that reasonably affects the fairness of this adjudication.

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b).

The Board has reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000). 

Laws and Regulations

Total disability will be considered to exist where there is present any impairment of mind and body that is sufficient to render it impossible for the average person to follow a substantially gainful occupation.  38 C.F.R. § 3.340 (2015).  Total disability ratings for compensation may be assigned, where the schedular rating is less than total, when the disabled person is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, provided that the Veteran meets the schedular requirements.  If there is only one service-connected disability, this disability should be rated at 60 percent or more; if there are two or more disabilities, at least one should be rated at 40 percent or more with sufficient additional service-connected disability to bring the combination to 70 percent or more.  38 C.F.R. § 4.16(a) (2015).

To meet the requirement of "one 60 percent disability" or "one 40 percent disability," the following will be considered as one disability: (1) disability of one or both lower extremities, including the bilateral factor, if applicable; (2) disabilities resulting from one common etiology; (3) disabilities affecting a single body system; (4) multiple injuries incurred in action; and (5) multiple disabilities incurred as a prisoner of war. Id.  Substantially gainful employment is defined as work which is more than marginal and which permits the individual to earn a living wage.  Moore v. Derwinski, 1 Vet. App. 356 (1991).

In determining whether unemployability exists, consideration may be given to the Veteran's level of education, special training, and previous work experience, but it may not be given to his or her age or to any impairment caused by nonservice-connected disabilities.  38 C.F.R. §§ 3.341, 4.16, 4.19 (2015).

Factual Background and Analysis

In a statement in December 2009, the Veteran stated that he was let go of his job because of his service-connected asthma, left wrist, and calf muscle strain.

The Veteran is currently service-connected for a panic disorder with depressive disorder at a 50 percent rating; asthma at a 30 percent rating; a left wrist/forearm strain at a 10 percent rating; gastroesophageal reflux disease (GERD) at a 10 percent rating; a left thumb strain at a noncompensable rating; bilateral pes planus at a noncompensable rating; allergic rhinitis at a noncompensable rating; status post bilateral inguinal hernia repair at a noncompensable rating; status post umbilical hernia repair at a noncompensable rating; laceration scar of the left hand at a noncompensable rating; xerosis of the bilateral hands at a noncompensable rating; and a bilateral calf muscle strain at a noncompensable rating.

From May 1, 2008, the Veteran had a combined 70 percent evaluation.  In addition, the Veteran has had at least one disability rated at 40 percent throughout this period.  Therefore, the Veteran's service-connected disabilities meet the rating percentage threshold for a TDIU.  38 C.F.R. § 4.16(a). 

Having met the objective criteria for a TDIU, the remaining question before the Board is whether the Veteran's service-connected disabilities preclude him from securing or following substantially gainful employment.  38 C.F.R. § 3.321, 3.340, 3.341, 4.16.  The central inquiry here is whether the Veteran's service-connected disabilities alone, or in concert with each other, rendered him unable to obtain or retain substantially gainful employment.  

The Veteran underwent a general VA medical examination in May 2008.  The examiner noted that while the Veteran was currently unemployed, his asthma impacted his prior in-service occupation as an air crewman as he had difficulty with heavy equipment and had shortness of breath.  His bilateral pes planus disability impacted his prior occupation as he had decreased mobility, pain on the job and difficulty standing.  Regarding his skin conditions impact on his prior occupation, the Veteran had cracking of the skin which caused some irritation and some pain.  Regarding his GERD's impact on his prior occupation, he had pain on the job and missed some time from work.  His left hand disability previously limited his occupational activities as it was hard to hold things in his hand, was difficult to do push-ups and he had pain on the job.  

A May 2008 VA mental health examination noted that the Veteran had not been working since he had recently left the Army only two months ago.  He had hoped to work in the future.  He had not had any major problems adjusting to his military duties, was not hospitalized or treated as an outpatient for psychiatric problems and did not have to take any time off from work while he was in the service.  The examiner indicated that the Veteran had moderate impairment in his social, occupational, recreational and family functioning.

In his December 2009 statement claiming that he was let go of his job because of his service-connected asthma, left wrist, and calf muscle strain disabilities, the Veteran noted that he had worked at a Wal-Mart distribution center from August 2008 to May 2009.  In April 2011, the Veteran reported that his wrist and thumb disabilities experienced pain on use, which caused difficulty performing a variety of activities, including writing.

The Veteran underwent VA examinations in April 2013.  The examiner noted that the Veteran's hernia did not impact his ability to work.  Regarding his left forearm/wrist strain, left thumb strain and bilateral calf muscle strain, the examiner noted that they did not impact his ability to work.  

In an April 2015 letter, an Army physician indicated that the Veteran was rated as 70 percent disabling and that with the exceptions of the disabilities outlined in his VA ratings letter, there was no medical condition prohibiting the Veteran from retraining.

Considering the governing legal authority in light of the above, the Board finds that the criteria for a TDIU are not met. 

The Veteran has maintained that he is unemployable due to the effects of his service-connected disabilities.

As noted above, as the Veteran has a combined 70 percent disability rating, the central inquiry here is whether the Veteran's service-connected disabilities alone, or in concert with each other, rendered him unable to obtain or retain substantially gainful employment.  The Board finds that the overall evidence does not support such a finding.

In this regard, the Board notes that, while the evidence of record does indicate that that Veteran's service-connected disabilities interfered with his most recent employment, they alone did not render the Veteran unemployable.  As noted above, the general VA examination in May 2008 noted that while the Veteran was currently unemployed, his service-connected asthma, bilateral pes planus, skin condition, GERD and left hand disabilities impacted his prior occupation.  Additionally, the May 2008 VA mental health examination noted that the Veteran had moderate occupational impairment as a result of his service-connected psychiatric disability.

However, while his service-connected disabilities interfered with his employment, the Board emphasizes that the 70 percent total rating currently assigned is recognition of significant occupational impairment.  Here, the overall symptoms and manifestations of his service-connected disabilities do not suggest that he would be unable to maintain substantially gainful employment.  

As noted, the April 2013 VA examiners determined that the Veteran's hernia, left forearm/wrist strain, left thumb strain and bilateral calf muscle strain disabilities did not impact his ability to work.  

Further, there is no competent evidence or opinion even suggesting that the Veteran's service-connected disabilities alone, or in concert with each other, rendered him unable to obtain or retain substantially gainful employment and neither the Veteran nor his representative have presented or identified any such existing medical evidence or opinion.  

While the Board is sympathetic for the restrictions that encompassed his service-connected disabilities, because the most probative evidence clearly demonstrates that the Veteran's service-connected disabilities did not preclude all forms of employment, a TDIU is not warranted.  

Based on the evidence in the claims file, the Board believes that the symptomatology associated with the service-connected disabilities is appropriately compensated via the combined 70 percent rating which he is currently assigned.  Loss of industrial capacity is the principal factor in assigning schedular disability ratings.  See 38 C.F.R. §§ 3.321(a), 4.1.

Indeed, 38 C.F.R. § 4.1 specifically states: '[g]enerally, the degrees of disability specified are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability.'  See also Moyer v. Derwinski, 2 Vet. App. 289, 293 (1992) and Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993) (noting that the disability rating itself is recognition that industrial capabilities are impaired).  As such, the benefit of the doubt doctrine is inapplicable, and the claim must be denied.  See 38 C.F.R. §5107(b) (2014); Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 






ORDER

Entitlement to a TDIU is denied.


____________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


